It is held, in Jenkins v. Fowler, 63 N.H. 244, that the phrase "all my moneys" covered deposits in savings-banks and railroad stock not specifically devised. This interpretation was based upon the evidence of the testator's intention as ascertained from the will, the fact that it contained no residuary clause, and that the deposits and stock were not disposed of by the testator unless they passed under the term "money," and the fact that the remainder of the estate was not sufficient to satisfy the other bequests of the will. Under these circumstances it was considered that the testator used the word "moneys" in a broader sense than its ordinary signification. In its ordinary and popular sense, "money" signifies cash or its equivalent used as a circulating medium. It does not include choses in action, or money loaned or deposited as an investment, or due on notes, bonds, and mortgages. It may properly include money deposited in a bank to be checked out by the owner at his pleasure, and used and treated as cash placed there for safe keeping. Mann v. Mann, 14 Johns. 1.
It is apparent that the testatrix used the phrases "what money I may have on hand" and "what money may be remaining at my decease" as embracing the same subject-matter, and there is nothing indicating that she used the word "money" in any sense different from the ordinary acceptation. The reasonable inference is that she meant, by "money on hand" and "money remaining at my decease," money in her actual possession and control and available for immediate use, — not money invested or deposited at interest in a savings-bank at a distance, and from which it could be drawn only at certain times and under certain conditions prescribed by the rules of the bank. The general provisions of the will, in connection with the situation of the testatrix and her property, indicate a purpose that the defendant should receive the bulk of her estate; and the defendant is entitled to the savings-bank deposit.
Appeal dismissed and decree of probate court affirmed.
ALLEN, J., did not sit: the others concurred. *Page 218